DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 8, 17 it is not clear which vehicle is receiving or determining the speed trajectories in the platoon (e.g. the lead vehicle or the following vehicles).
	Claims 2-7, 9-16, 18-20 are rejected based on their dependency of the defective parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luckevich (US 2019/0025857) in view of Bauer (US 2020/0108829)
As to claim 8 Luckevich discloses a system comprising: 
a wireless communication interface (Paragraph 34 “In some embodiments described herein, a vehicle may essentially control some or all of the functions of another vehicle using V2V communications”); 
one or more processors; and 
memory coupled to the one or more processors and storing instructions that, as a result of execution by the one or more processors, cause the system to: 
engage in a vehicle-to-vehicle communication session with one or more cruise control systems of a plurality of vehicles traveling in succession (Paragraph 41 “In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle.”); and 
during the communication session: 
plurality of vehicles are travelling(Paragraph 71 “These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to platoon controller 310.”); 
determine first speed trajectory information for the upcoming segment (Paragraph 160 “At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift.”); 
receive, via the wireless communication interface, second speed trajectory information from a first adjacent vehicle of the plurality of vehicles (Paragraph 41 “In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle.”)
generate third speed trajectory information based on the second speed trajectory information and the terrain information, the third speed trajectory information indicating predicted speeds of the vehicle at positions along the upcoming segment (Paragraph 160 “At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift.”); and 
control, during the upcoming segment, operation of the vehicle according to the third speed trajectory information (Paragraph 172 “In some embodiments vehicles may determine when to perform certain actions based on vehicle attributes and/or road attributes. For example, a vehicle may use predictive cruise control (e.g., which may use terrain/topography mapping, GNSS, HD maps, cameras, radar, LIDAR) to manage engine and transmission operations (e.g., manipulate its power train) for efficient operation when traveling uphill and downhill.”)
Luckevich does not explicitly state that of a speed is a speed trajectory.  Bauer teaches of the speed being a speed trajectory (Paragraph 7 “The present invention provides an optimization system for at least one vehicle. The vehicle may be an electric or hybrid electric vehicle that is at least partially self-driving. The optimization system may include an adaptive cruise controller with a speed trajectory optimizer that generates an energy-optimal speed profile for one or more drive segments of the one or more vehicles.”).
It would have been obvious to one of ordinary skill to modify Luckevich to include the teachings of using a speed trajectory for the purpose of optimizing the efficiency of the route of travel by the platoon of vehicles.
As to claim 9 Luckevich discloses a system wherein execution of the instructions by the one or more processors further causes the system to: 
 (Paragraph 41). 
As to claim 10 Luckevich discloses a system wherein the first speed trajectory information includes a predicted maximum speed trajectory of the vehicle for the upcoming segment(Paragraph 172 “A vehicle (e.g., a front vehicle) may look ahead for a hill crest and curb its speed, and in some cases may transmit information associated with looking ahead and/or curbing its speed to a rear vehicle.”), the second speed trajectory information indicates predicted speeds of the first adjacent vehicle for the positions along the upcoming segment, the third speed trajectory information indicates predicted speeds and following distances of the vehicle at the positions along the upcoming segment, and execution of the instructions by the one or more processors causes the system to control the operation of the vehicle to maintain the following distances to the first adjacent vehicle(Paragraph 172 “Next, a predictive cruise control system may cause a front vehicle to roll in neutral, and in some cases this information can be transmitted to a rear vehicle (e.g., the location and/or time where/when the front vehicle shifted into neutral). After, a front vehicle may avoid over speeding by using an engine brake, retarder, and/or foundation brakes, and may transmit this information to a rear vehicle. Then, in some embodiments, a front vehicle may build up speed as the downgrade becomes less, and it may send this information to a rear vehicle.”). 
As to claim 11 Luckevich discloses a system wherein execution of the instructions by the one or more processors further causes the system to: 
 (Paragraph 46); and 
as a result of determining that the vehicle is the following vehicle, 
transmit, via the wireless communication interface, the first speed trajectory information to the first adjacent vehicle, wherein the second speed trajectory information is received subsequent to transmission of the first speed trajectory information(Paragraph 46); and 
as a result of determining that the vehicle is the lead vehicle, 
transmit, via the wireless communication interface, the third speed trajectory information to a second adjacent vehicle of the plurality of vehicles (Paragraph 46). 
As to claim 12 Luckevich discloses a system wherein as a result of determining that the vehicle is the following vehicle, execution of the instructions by the one or more processors further causes the system to: 
generate fourth speed trajectory information of the vehicle for the upcoming segment based on terrain information and characteristics of the vehicle (Paragraph 172); and 
receive, from a second adjacent vehicle of the plurality of vehicles prior to transmission of the first speed trajectory information, fifth speed trajectory information for the upcoming segment (Paragraph 172), 
wherein determination of the first speed trajectory information includes selecting, for individual positions along the upcoming segment, minimum speeds from among first speeds in the fourth speed trajectory information and second speeds in the fifth speed trajectory information (Paragraph 172). 

determine whether the vehicle is a lead vehicle of the plurality of vehicles or a following vehicle of the plurality of vehicles (Paragraph 70); and 
as a result of determining that the vehicle is the following vehicle, 
transmit, via the wireless communication interface, the first speed trajectory information to the lead vehicle (Paragraph 121); and 
as a result of determining that the vehicle is the lead vehicle, 
transmit, via the wireless communication interface, the third speed trajectory information to a second adjacent vehicle of the plurality of vehicles (Paragraph 70). 
As to claim 14 Luckevich discloses a system wherein, as a result of determining that the vehicle is the following vehicle, execution of the instructions by the one or more processors further causes the system to: 
determine following distance error of the vehicle to the first adjacent vehicle based on a difference between a nominal platoon following distance and a detected following distance of the vehicle (Paragraph 105); and 
transmit, via the wireless communication interface, the following distance error to the lead vehicle (Paragraph 68, 111). 
As to claim 15 Luckevich discloses a system wherein, as a result of determining that the vehicle is the lead vehicle, execution of the instructions by the one or more processors further causes the system to:
 (Paragraph 172), 
wherein determination of the first speed trajectory information includes selecting, for individual positions along the upcoming segment, minimum speeds from among first speeds in the second speed trajectory information and second speeds in the fourth speed trajectory information (Paragraph 103 minimum speed to maintain a maximum gap between the vehicles). 
As to claim 16 Luckevich discloses a system wherein as a result of determining that the vehicle is the lead vehicle, execution of the instructions by the one or more processors further causes the system to: 
receive, via the wireless communication interface, following distance error from the first adjacent vehicle (Paragraph 105); and 
adjust a predicted maximum speed trajectory included in the second speed trajectory information based on the following distance error, wherein the third speed trajectory information is constrained by the predicted maximum speed trajectory adjusted(Paragraph 105-106). 
As to claim 17 the claim is interpreted and rejected as in claim 8.
As to claim 18 Luckevich discloses one or more non-transitory computer-readable media, wherein execution of the instructions causes the one or more processors to: 
determine that the terrain information indicates an incline grade condition during the upcoming segment, wherein the third speed trajectory information is generated (Paragraph 172), the third speed trajectory information including information causing the one or more processors to increase motive power output by the vehicle before reaching the incline grade along the upcoming segment, including information causing the one or more processors to downshift a selected transmission gear of the vehicle, and including information causing the one or more processors to increase following distance of the vehicle to an adjacent vehicle ahead while ascending the incline grade(Paragraph 172, 173). 
As to claim 19 Luckevich discloses one or more non-transitory computer-readable media wherein execution of the instructions causes the one or more processors to: 
determine that the terrain information indicates a decline grade condition during the upcoming segment, wherein the third speed trajectory information is generated based on an operational scheme corresponding to the decline grade(Figure 13B), the third speed trajectory information causing the one or more processors to implement vehicle coasting before reaching the decline grade, including information causing the one or more processors to activate an engine retarder or initiate regenerative braking of the vehicle while traveling along a portion of the decline grade in response to detecting that a measured following distance of the vehicle is less than a defined following distance for the decline grade, and including information causing the one or more processors to implement vehicle coasting before reaching an end of the decline grade(Paragraph 168). 

control a speed of the vehicle to achieve a defined following distance to the first adjacent vehicle, the defined following distance being greater than a minimum following distance for adaptive cruise control(Paragraph 103); 
detect a decreasing speed trajectory of the first adjacent vehicle based on the second speed trajectory information, wherein the third speed trajectory information is generated based on an operational scheme corresponding to detection of the decreasing speed trajectory, the third speed trajectory information including information causing the one or more processors to implement vehicle coasting prior to a position in speed trajectory information received from the first adjacent vehicle indicating discontinuation of vehicle coasting by the first adjacent vehicle(Paragraph 161).
As to claim 1 the claim is interpreted and rejected as in claim 8.
As to claim 2 Luckevich discloses a method comprising: 
determining an operational scheme for energy efficient operation of the vehicle along the upcoming segment based on the terrain information and predicted speeds of the first adjacent vehicle specified in the second speed trajectory information for positions along the upcoming segment, wherein the third speed trajectory information is generated based on the determined operational scheme (Paragraph 143). 
As to claim 3 Luckevich discloses a method wherein the determined operational scheme is selected from a plurality of operational schemes that include a first operational scheme for navigating an incline grade (Paragraph 157), a second  (Paragraph 161), and a third operational scheme for a decrease in speed by a fellow vehicle ahead (Paragraph 160). 
As to claim 4 Bauer teaches discloses a method wherein the first speed trajectory information includes a predicted maximum speed trajectory of the vehicle for positions along the upcoming segment, the second speed trajectory information includes a first predicted speed trajectory of the first adjacent vehicle for the positions along the upcoming segment, and the third speed trajectory information includes a second predicted speed trajectory of the vehicle for the positions along the upcoming segment(Paragraph 50). 
As to claim 5 the claim is interpreted and rejected as in claim 12.
As to claim 6 the claim is interpreted and rejected as in claim 14.
As to claim 7 Luckevich discloses a method wherein the first vehicle is a lead vehicle of the plurality of vehicles, and the first speed trajectory information is a predicted maximum speed trajectory of the vehicle for the upcoming segment and is determined based on terrain information and characteristics of the vehicle, the method comprising: transmitting, in association with the first speed trajectory information, the following distance error to the first vehicle (Paragraph 103, 105). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
7/30/2021